1
2
                                                                              JS-6
3
4
5
6
7
8
                               UNITED STATES DISTRICT COURT
9
                              CENTRAL DISTRICT OF CALIFORNIA
10
                                      WESTERN DIVISION
11
     VILLAGRANA, Raul Mendes,                        No.: ED CV 19-765 DMG (Ex)
12
                 Plaintiff,
13                                                   ORDER RE DISMISSAL OF ACTION
                        v.                           [14]
14
     THE UNITED STATES CITIZENSHIP
15   AND IMMIGRATION SERVICES
     (“USCIS”); ET AL.,
16
                 Defendants.
17
18
19         Pursuant to the parties’ Joint Stipulation, and for good cause shown,
20         IT IS HEREBY ORDERED that the above-captioned action is dismissed without
21   prejudice. The parties shall bear their own fees, costs, and expenses.
22
23   DATED: September 6, 2019                     ________________________________
                                                  DOLLY M. GEE
24                                                UNITED STATES DISTRICT JUDGE
25
26
27
28
                                                 1
